         Case 1:20-mj-00171-GMH Document 1-1 Filed 08/28/20 Page 1 of 1



                                   STATEMENT OF FACTS

        On Thursday, August 27, 2020, at approximately 5:12 p.m., members of the Metropolitan
Police Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery
Unit (GRU) were traveling in unmarked police vehicles on the 5500 block of Central Avenue,
Southeast in Washington, D.C. The officers observed several individuals congregated in front of
a convenience store at 5575 Central Avenue, Southeast. Officers know this location to have regular
narcotics activity and high incidents of firearm-related crime. Officers approached the individuals,
asking if anyone had a firearm on their person. Officer Bewley approached an individual, later
identified as Walter Goodman (Defendant Goodman). Defendant Goodman was wearing a white
tank top that was tucked into a pair of fitted jeans that were belted at the waist. Officer Bewley
looked at the waistband area of Defendant Goodman and observed a bulge between the right pocket
and zipper of his pants. Officer Bewley knew this was not part of the human anatomy. Officer
Bewley asked Defendant Goodman about the bulge, to which Defendant Goodman replied that it
was a lighter and pulled a lighter out of his pants pocket. After the lighter was out of his pocket,
the bulge was still present. Believing that Defendant Goodman was armed, Officer Bewley
conducted a pat down of the bulge and immediately felt a firearm. Defendant Goodman was placed
under arrest.

       The firearm was recovered and determined to be a Taurus, model G2S, .40 caliber
semiautomatic handgun with a serial number of ABE606897. When it was recovered, it was
loaded with one (1) round in the chamber and six (6) rounds in a six (6) round capacity magazine.
There are no firearm or ammunition manufacturers in the District of Columbia. Therefore, the
firearm and ammunition in this case would have traveled in interstate commerce prior to being
recovered in the District of Columbia.

        A criminal history check of Defendant Goodman through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court
for the District of Columbia for Robbery, docket number 2013 CF3 18296. The defendant was
sentenced to thirty-two (32) months of incarceration for this conviction. Defendant Goodman also
has a prior felony conviction in the Superior Court for the District of Columbia for Unlawful
Possession of a Firearm, docket number 2017 CF2 11171. The defendant was sentenced to twenty-
four (24) months of incarceration for this conviction. Therefore, the defendant was aware at the
time of his arrest in this case that he had prior convictions for crimes punishable by more than one
year.


                                              _________________________________
                                              OFFICER CORNEL KELEMEN
                                              METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of August, 2020.                              Digitally signed by G.
                                                                        Michael Harvey
                                                                        Date: 2020.08.28
                                                                        13:26:39 -04'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
